DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 12/17/21 has been entered and considered.  Claims 2, 6, 7, 12, 16 and 17 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 8-11, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0342466 A1) in view Chen et al (US 2010/0123219 A1).
Regarding claim 1, Lin et al discloses an integrated circuit assembly (Figure 6D) comprising: a substrate (Figure 6D, reference 10) having a surface comprising at least one area (Figure 6D, area above the center of reference 10) comprising contact points (Figure 6D, reference 24) operable for connection with an integrated circuit die, wherein the contact points have a first height (Figure 6D, reference 20); and a first ring (Figure 6D, reference 30) and a second ring (Figure 6D, reference 40) surrounding the at least one area (Figure 6D, area above the center of reference 10), the second ring (Figure 6D, reference 40) surrounding the first ring (Figure 6D, reference 30) and the second ring comprising an electrically conductive material (paragraph 0022), wherein the first ring (Figure 6D, reference H1) and the second ring (Figure 6D, reference H2) have a second height (both heights are different than the height of the contact point).
However, Lin et al does not disclose the first ring comprising an electrically conductive material, second height the same as the first height, and wherein a lateral thickness of the conductive material of the second ring is greater than a lateral thickness of the conductive material of the first ring.

It would have been obvious, prior to the effective filing date on the instant application, for one having ordinary skill in the art, to modify Lin et al with the teachings of Chen et al, for the purpose of forming elect4rically conductive rings of the same height and the outer ring’s lateral thickness is greater than the inner ring’s lateral thickness in order to provide dual protection preventing propagation of cracks that may occur during die sawing in semiconductor devices. 
Regarding claim 3, Lin et al discloses in view of Chen et al disclose wherein the electrically conductive material of the first ring and of the second ring (Figure 2A, references 16 and 22; Chen et al) is the same as a material of the contact points (Figure 6D, reference 24, paragraph 0019; Lin et al; prima facie case of obviousness as stated above).
Regarding claim 8, Lin et al discloses wherein the at least one area (Figure 6D, area above the center of reference 10) of 
Regarding claim 9, Lin et al discloses further comprising a die (Figure 6D, reference 21) coupled (Figure 6D, reference 24) to the at least one area (Figure 6D, area above the center of reference 10) of the surface of the substrate (Figure 6D, reference 10).
Regarding claim 10, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24) and a distance from an edge of the die (Figure 6D, reference 21 outer edge) and a nearest point on the at least one ring (Figure 6D, reference 40) is selected to effect a uniformity of the plated bumps (Figure 6D, reference 24)
Regarding claim 11, Lin et al discloses an integrated circuit assembly (Figure 6D) comprising: a first die (Figure 6D, reference 21) coupled to a first area of a surface (Figure 6D, area above the center of reference 10) of a substrate (Figure 6D, reference 10) and a second die (Figure 6D, reference 21) coupled to a second area of the surface (Figure 6D, area above the center of reference 10), wherein the first die and the second die (Figure 6D, reference 21; paragraph 0029, one or more semiconductor dies) are each coupled to contact points (Figure 6D, reference 24) on the substrate (Figure 6D, reference 10), 
However, Lin et al does not disclose the first ring comprising an electrically conductive material, second height the same as the first height, and wherein a lateral thickness of the conductive material of the second ring is greater than a lateral thickness of the conductive material of the first ring.
Chen et al discloses the first ring comprising an electrically conductive material (Figure 2A, reference 16; paragraph 0033), the second height (Figure 2A, reference 22) the same as the first height (Figure 2A, reference 16), and wherein a lateral thickness of the conductive material of the second ring (Figure 2A, reference 22) is greater than a lateral 
It would have been obvious, prior to the effective filing date on the instant application, for one having ordinary skill in the art, to modify Lin et al with the teachings of Chen et al, for the purpose of forming elect4rically conductive rings of the same height and the outer ring’s lateral thickness is greater than the inner ring’s lateral thickness in order to provide dual protection preventing propagation of cracks that may occur during die sawing in semiconductor devices. 
Regarding claim 13, Lin et al discloses in view of Chen et al disclose wherein a material of the contact points (Figure 6D, reference 24) is similar to the electrically conductive material of the first ring and the second ring (Figure 2A, references 16 and 22; Chen et al; prima facie case of obviousness as stated above). 
Regarding claim 18, Lin et al discloses a method of forming an integrated circuit assembly (Figure 6D) comprising: forming a plurality of rings (Figure 6D, references 30 and 40) around a periphery of a die area (Figure 6D, area above the center of reference 10) of a substrate (Figure 6D, reference 10) selected for attachment of at least one integrated circuit die (Figure 6D, reference 21), wherein the plurality of electrically rings (Figure 6D, references 30 and 40) has a first height and 
However, Lin et al does not disclose wherein the plurality of rings are electrically conductive and a lateral thickness of the conductive material of the second ring is greater than a lateral thickness of the conductive material of the first ring.
Chen et al discloses the plurality of rings are electrically conductive (Figure 2A, references 16 and 22) and a lateral thickness of the conductive material of the second ring (Figure 2A, reference 22) is greater than a lateral thickness of the conductive material of the first ring (Figure 2A, reference 16).
It would have been obvious, prior to the effective filing date on the instant application, for one having ordinary skill in the art, to modify Lin et al with the teachings of Chen et al, for the purpose of forming electrically conductive rings of the same height and the outer ring’s lateral thickness is 
Regarding claim 19, Lin et al discloses wherein the plurality of electrically conductive rings (Figure 6D, references 30 and 40) and the plurality of contact points (Figure 6D, reference 24) are formed in a similar process operation (paragraph 0029).
Claims 4, 5, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0342466 A1) in view Chen et al (US 2010/0123219 A1), further in view of Tsai et al (US 2018/0151528 A1).
Lin et al in view of Chen et al disclose all of the above claimed subject matter.  
However Lin et al in view of Chen et al do not disclose wherein the electrically conductive material is copper (claim 4), wherein the material is copper (claim 14) nor wherein a material of the plurality of electrically conductive rings and a material of the plurality of contact points is copper (claim 20).
Tsai et al discloses wherein the electrical conductive material for the contact points and rings are copper (paragraph 0020).

Regarding claim 5, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24).
Regarding claim 15, Lin et al discloses wherein the contact points comprise plated bumps (Figure 6D, reference 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
January 7, 2022